DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/16/2021 has been entered. Claims 1-3, 17-33 remain pending in the application.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 04/19/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, the meaning of “number of repetitions” is unclear because the claim does not clarify what process is being repeated.
The term "excessive" in claim 33 is a relative term which renders the claim indefinite.  The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2).
Regarding claim 1, Akesato teaches (Paragraph 0015,0023; Fig. 1 #3, 4; Fig. 3 #35) a cooker with induction heating coils 3 and 4 and a temperature sensor 35 disposed at a substantially central portion of the induction heating coil 4. Akesato further teaches (Paragraph 0035) the temperature at the bottom of a cooked object such as a tempura pot (cooking chamber) is detected, and data is exchanged with the main control circuit 24. In addition, Akesato  teaches (Paragraph 0026)  a frying operation is started wherein the set temperature of 180°C is displayed on display 12 on operation panel 6, and the object to be cooked (pot/cooking chamber) is preheated to the set temperature (heating to a set temperature may be considered to be a cooking program).  Akesato further teaches (Paragraph 0027) food is put into the pot, the food is cooked, and if the temperature is significantly reduced by inputting a large amount of food, and falls below a predetermined temperature (for example, 170 ° C), the display of "Temperature" and "180" is blinked (warning signal) to notify a large temperature drop to give a warning, and to inform that the feeding of foodstuffs is to be suppressed. Akesato further teaches (Paragraph 0030) a warning may be issued when the temperature decrease of the object to be cooked is larger than a predetermined temperature gradient (temperature profile), such as when the temperature of the object to be cooked drops by 3 to 4 ° C in one second, i.e. the device is capable of detecting a temperature gradient (profile) and issuing a warning based on the temperature profile or an individual 
Regarding claims 2 and 3, Akesato teaches (Paragraph 0027), as shown above, if the temperature is significantly reduced by inputting a large amount of food, and falls below a predetermined temperature (threshold/ temperature value) (for example, 170 ° C), the display of "Temperature" and "180" is blinked (warning signal) to notify a large temperature drop to give a warning, and to inform that the feeding of foodstuffs is to be suppressed. While Akesato does not explicitly clarify that the threshold value that is individually stored for the selected cooking program, it would be obvious to one of ordinary skill in the art to adjust the threshold depending upon the desired cooking temperature. For example, if the set cooking temperature (i.e. the selected cooking program) was 170°C it would be obvious to adjust the threshold value to be below 170°C rather than using the same threshold of 170°C for set temperature of 180°C, which would trigger the warning if any food were added.
Regarding claim 20, Akesato teaches (Paragraph 0027), as shown above, if the temperature is significantly reduced by inputting a large amount of food, and falls below a predetermined temperature (threshold value) (for example, 170 ° C), the display of "Temperature" and "180" is blinked (warning signal) to notify a large temperature drop to give a warning, and to inform that the feeding of foodstuffs is to be suppressed.
Regarding claim 33, Akesato teaches (Paragraph 0015,0023; Fig. 1 #3, 4; Fig. 3 #35) a cooker with induction heating coils 3 and 4 and a temperature sensor 35 disposed at a substantially central portion of the induction heating coil 4. Akesato further teaches (Paragraph 0035) the temperature at the .
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Takagi (JP 2014156978 A).
Regarding claim 17, Akesato is silent on the warning signal being output if a setpoint cooking chamber temperature is not reached in one or more cooking steps of the cooking process.
Regarding claim 18, Akesato is silent on the warning signal being output if the setpoint cooking chamber temperature is not reached in a number of cooking steps that is stored as a threshold value.
Takagi teaches (0020-0023) a cooking process in which a terminal executes a pass/fail determination at step 110 of the cooking process. Takagi further teaches (Paragraph 0025), in the pass/fail determination, if a measured temperature is lower that a pass (setpoint) temperature, a warning sound is emitted. Takagi further teaches (Paragraph 0014) the terminal includes a control unit and functions to control the measurement units of the cooking device based on stored program. One of ordinary skill in the art would recognize that the terminal executes a set number of steps according to its programming, and that step 110 would be numbered step that functions a threshold, i.e. the warning signal is output if the process reaches the threshold of step 110 and the temperature has not been reached. Furthermore, while the food temperature, rather than the cooking chamber temperature is examined in the teaching of Takagi, one or ordinary skill in the art would recognize that the process could measure the cooking chamber temperature instead as it would be similar to the food temperature, and this would be a selection from the few options of places in which to measure the temperature (food surface, food interior, cooking chamber surface, cooking chamber interior), and measuring a cooking pot (chamber) temperature is known in the art as shown by Akesato. Additionally, it is noted that Takagi’s setpoint temperature warning does not explicitly mention being triggered by an overload of cooking appliance. However, as shown above by Akesato, it is known in the art that adding food at a lower temperature to a cooking chamber at a higher chamber may result in a decrease in the overall chamber temperature. As such, one of ordinary skill in the art would recognize that overloading food of a lower temperature would lower the measured temperature to the point of triggering the warning signal of Takagi.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the setpoint cooking warning response of Takagi since both are directed to cooking processes in which a warning signal is output in response to a temperature condition, since outputting a warning when a temperature setpoint is not reached after a certain number of steps in known in the art as shown by Takagi, since providing a warning would allow a user to perform additional cooking to obtain a food without defects (Takagi, Paragraph 0006), and since failing to properly heat food to setpoint would lead to undercooking the food and possibly harming consumers, but a warning would prevent food from being served in such condition.
Regarding claim 19, Akesato is silent on the warning signal being output if a setpoint cooking chamber temperature is not reached after a time stored as a setpoint value.
Takagi teaches (0020-0023, 0025) a cooking process with a scheduled completion time (setpoint time value) and a passing temperature (setpoint temperature) of a food item in which a pass/fail determination of the temperature is executed at the scheduled completion time and a warning sound is emitted if the measured temperature is lower that the pass temperature.
While the food temperature, rather than the cooking chamber temperature is examined in the teaching of Takagi, one or ordinary skill in the art would recognize that the process could measure the cooking chamber temperature instead as it would be similar to the food temperature, and this would be a selection from the few options of places in which to measure the temperature (food surface, food interior, cooking chamber surface, cooking chamber interior), and measuring a cooking pot (chamber) temperature is known in the art as shown by Akesato. Additionally, it is noted that Takagi’s setpoint temperature warning does not explicitly mention being triggered by an overload of cooking appliance. However, as shown above by Akesato, it is known in the art that adding food at a lower temperature to a cooking chamber at a higher chamber may result in a decrease in the overall chamber temperature. As such, one of ordinary skill in the art would recognize that overloading food of a lower temperature would slow down the temperature increase to the point of triggering the warning signal of Takagi.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the setpoint cooking warning response of Takagi since both are directed to cooking processes in which a warning signal is output in response to a temperature condition, since outputting a warning when a temperature setpoint is not reached after a set time is known in the art as shown by Takagi, since providing a warning would allow a user to perform additional cooking to obtain a food without defects (Takagi, Paragraph 0006), and since failing to properly heat food to setpoint would lead to undercooking the food possibly harming consumers, but a warning would prevent food from being served in such condition.
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Suetsugu (US 8173188 B2).
Regarding claim 21, Akesato is silent on the warning signal being output if a setpoint humidity is not reached in one or more cooking steps of the cooking process.
Regarding claim 22, Akesato is silent on the warning signal being output if the setpoint humidity is not reached in a number of cooking steps that is stored as a threshold value.
Regarding claim 23, Akesato is silent on the warning signal being output if a setpoint humidity is not reached after a time stored as a setpoint value.
Suetsugu teaches (Col. 4, lines 20-23) a method of controlling a heating cooking apparatus that involves judging the progress of cooking by detecting a steam volume in a heating chamber by use of a humidity sensor, wherein the operation of the heating cooking apparatus is forcedly stopped by responding to the fact that a generated steam volume at a forced finish time found on the basis of a minimum amount-minimum steam curve for a food having a minimum weight does not reach a minimum steam volume found on the basis of the forced finish time and a maximum amount-maximum steam curve for a food having a maximum weight. Suetsugu further teaches (Col. 5, lines 33-37) when a generated steam volume at the maximum detection time (setpoint time) does not reach the standard steam volume (setpoint value), it is judged that a food having a weight of not less than a maximum weight is housed in the heating chamber, and the operation of the heating cooking apparatus is forcedly stopped. Additionally, Suetsugu teaches (Col. 7, lines)  the control block is provided with a controller constituted by a microcomputer, and a memory stores data necessary for the execution of the method of controlling a heating cooking apparatus and heating means whose degree of heating and stop of heating are controlled by receiving a control signal output by the controller  on the basis of a steam volume detected by the steam sensor. Furthermore, Figure 3 of Suetsugu shows a flowchart of the control method of the process, wherein step 3 compares the steam volume to the setpoint value. This third step stored in the controller would constitute a threshold step. While Suetsugu teaches a detecting method based on steam volume and a maximum amount-maximum steam curve (profile), it would be obvious to perform the detection method based on humidity and a humidity profile since Suetsugu uses a humidity sensor to detect steam volume, indicating that humidity and steam volume correlate with each other and exchanging one property for a correlating property would be readily apparent to one of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the humidity/steam volume detection function of Suetsugu and to emit a warning signal based on a humidity value being below a setpoint since both are directed to processes for controlling cooking apparatuses, since both teach detecting putting more than a maximum weight into a cooking chamber, since using humidity measurements to verify that a cooking apparatus is overloaded at a cooking step stored in a controller and after a maximum (setpoint) time has passed is known in the art as shown by Akesato, since the humidity sensor of Suetsugu prevents underheating even in a heating apparatus which does not have a weight sensor due to constraints in cost or structure (Akesato, Col. 9, lines 33-35), and since determining that food has been undercooked would prevent the consumption of raw, possibly unsafe food. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Suetsugu (US 8173188 B2) and Beck (WO 2008154763 A1).
Regarding claim 24, Akesato is silent on the warning signal being output if an actual humidity is above a humidity defined as a threshold value.
Beck teaches (claim 1, 11) an apparatus for displaying operating states of a cooking vessel that outputs a signal upon exceeding an upper limiting value (threshold) for quantities including humidity. Beck does not explicitly mention that the signal corresponds to the amount of food in the cooking chamber being greater than a maximum amount. 
Suetsugu teaches (Col. 4, lines 20-23) a method of controlling a heating cooking apparatus that involves judging the progress of cooking by detecting a steam volume in a heating chamber by use of a humidity sensor, wherein the operation of the heating cooking apparatus is forcedly stopped by responding to the fact that a generated steam volume at a forced finish time found on the basis of a minimum amount-minimum steam curve for a food having a minimum weight does not reach a minimum steam volume found on the basis of the forced finish time and a maximum amount-maximum steam curve for a food having a maximum weight. Suetsugu further teaches (Col. 5, lines 33-37) when a generated steam volume at the maximum detection time (setpoint time) does not reach the standard steam volume (setpoint value), it is judged that a food having a weight of not less than a maximum weight is housed in the heating chamber, and the operation of the heating cooking apparatus is forcedly stopped. While Suetsugu teaches a detecting method based on steam volume and a maximum amount-maximum steam curve (profile), it would be obvious to perform the detection method based on humidity and a humidity profile since Suetsugu uses a humidity sensor to detect steam volume, indicating that humidity and steam volume correlate with each other and exchanging one property for a correlating property would be readily apparent to one of ordinary skill in the art. Thus, Suetsugu establishes a relationship between he humidity in the cooking chamber and the amount of food in the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the excess humidity warning method of Beck since both are directed to methods of controlling cooking appliances, since both teach outputting warning signals, since outputting a warning signal in response to humidity exceeding a threshold value is known in the art as shown by Beck, since humidity can be used to determine an excess amount of food in a cooking appliance as shown by Suetsugu, since excess humidity could signal that a food has lost too much moisture and further cooking would make it dry and unpalatable, and since excess humidity could damage a cooking device and warning a user would allow for preventing such a problem. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Chen (CN 107015580 A) and Suetsugu (US 8173188 B2).
Akesato is silent on the warning signal being output if a number of dehumidification intervals is above a value stored as a threshold value.
Chen teaches (Paragraph 0002, 0052, 0098) a cooking appliance control method and system for steam box dehumidification, wherein when the number of dehumidification operations (intervals) reaches a preset number threshold, if the detection result still does not meet the requirements, a corresponding alarm message (warning signal) will be issued, which can inform the user of the corresponding function failure. Chen does not explicitly mention that the alarm message corresponds to the amount of food in the cooking chamber being greater than a maximum amount.
Suetsugu teaches (Col. 4, lines 20-23) a method of controlling a heating cooking apparatus that involves judging the progress of cooking by detecting a steam volume in a heating chamber by use of a humidity sensor, wherein the operation of the heating cooking apparatus is forcedly stopped by responding to the fact that a generated steam volume at a forced finish time found on the basis of a minimum amount-minimum steam curve for a food having a minimum weight does not reach a minimum steam volume found on the basis of the forced finish time and a maximum amount-maximum steam curve for a food having a maximum weight. Suetsugu further teaches (Col. 5, lines 33-37) when a generated steam volume at the maximum detection time (setpoint time) does not reach the standard steam volume (setpoint value), it is judged that a food having a weight of not less than a maximum weight is housed in the heating chamber, and the operation of the heating cooking apparatus is forcedly stopped. While Suetsugu teaches a detecting method based on steam volume and a maximum amount-maximum steam curve (profile), it would be obvious to perform the detection method based on humidity and a humidity profile since Suetsugu uses a humidity sensor to detect steam volume, indicating that humidity and steam volume correlate with each other and exchanging one property for a correlating property would be readily apparent to one of ordinary skill in the art. Thus, Suetsugu establishes a relationship between he humidity in the cooking chamber and the amount of food in the chamber.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the dehumidification control method of Chen since both are directed to cooking appliance control methods, since both teach devices that output warning signals, since outputting a warning based on threshold of dehumidification intervals is known in the art as shown by Chen, since humidity can be used to determine an excess amount of food in a cooking appliance as shown by Suetsugu , and since the alarm informs users in time for timely maintenance to avoid affecting the dehumidification operation of the steamer, thereby affecting the food safety of users (Chen, Paragraph 0052).
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Yi (US 20100134298 A1) and Patenotre (US 20040020371 A1).	
Akesato is silent on that the cooking appliance being placed in a locked state when the warning signal is output, so that only an authorized operator can unlock the cooking appliance.
Yi teaches (Paragraph 0042) a cooking appliance capable of entering a warning mode wherein a signal may be sent. Yi further teaches (Paragraph 0037) the door of the cooking appliance is locked when the appliance enters the warning mode. Yi further teaches (Paragraph 0039-0041) the cooking appliance enters a safety mode and unlocks only when an adult with a user ID on an RF tag approaches an RF reader. While Yi is directed to a cooking appliance with a door rather than a pot like Akesato, cooking appliances with lid locking mechanisms are known, such as Patenotre, which teaches (claim 1) a device with a top shell (lid) that has a locking mechanism control in response to cooking parameters. Thus, it would be obvious to one of ordinary skill in the art that a door locking mechanism could be applied to a lid which would be obvious to use with a pot as pots with lids are commonly known.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the locking mechanism of Yi since both are directed to methods of outputting a warning signal from a cooking appliance, since locking a cooking appliance, outputting a warning signal, and only letting authorized operators open the locked device is known in the art as shown by Yi, and since the operation of Yi performs a function that prevents an accident which may happen to thoughtless persons such as children (Yi, Paragraph 0038).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Yoon (KR 20130083586 A).
Akesato is silent on a reason for the warning signal being logged, wherein the reason is output directly or on request.
Yoon teaches (Paragraph 0030, 0031) a cooker that generates a warning message when an overheating temperature is determined and stores (logs) the warning message in a storage unit. Yoon further teaches (Paragraph 0036) the warning message generated through the warning message generating unit is simultaneously output and informed through the warning means.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to logging and outputting functions of Yoon, since both are directed to methods of controlling a cooking apparatus wherein a warning signal is generated, since Akesato teaches an apparatus with a control circuit 24 capable of storing data (Akesato, Paragraph 0035), since the stored warning message can be reused by maintaining the previously set state even during the next cooking (Yoon, Paragraph 0031), and since a user may not be present when the warning is emitted but storing the warning message would allow the user to known the source of the cooking appliance error after the fact so adjustments could be made to prevent a repeat of the problem.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Yoon (KR 20130083586 A) and Aberbache (EP 3020311 A1).
Akesato is silent on a reason for the warning signal being transmitted via a communication interface to a central unit which is interconnected with a plurality of cooking appliances, whereby a statistical survey for a plurality of cooking appliances is possible.
Yoon teaches (Paragraph 0030, 0031) a cooker that generates a warning message when an overheating temperature is determined and stores (logs) the warning message in a storage unit. Yoon further teaches (Paragraph 0036) the warning message generated through the warning message generating unit is simultaneously output and informed through the warning means.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to warning message storage and transmission functions of Yoon, since both are directed to methods of controlling a cooking apparatus wherein a warning signal is generated, since Akesato teaches an apparatus with a control circuit 24 capable of storing data (Akesato, Paragraph 0035), since the stored warning message can be reused by maintaining the previously set state even during the next cooking (Yoon, Paragraph 0031), and since a user may not be present when the warning is emitted but storing the warning message would allow the user to known the source of the cooking appliance error after the fact so adjustments could be made to prevent a repeat of the problem.
Aberbache teaches (Paragraph 0034) a pressure cooker system capable of collecting and storing data. Aberbache further teaches (Paragraph 0054, 0055) a remote processing device (central unit) capable of comparing statistical data values obtained from a plurality of pressure cookers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato as modified above to incorporate the networked communications between multiple devices of Aberbache, since both are directed to cooking devices, since both are capable of storing data, since data comprising a reason for a warning signal as taught by Yoon and incorporated into Akesato could be transferred to a remote device via the process of Aberbache which is capable of transferring data, since, depending on the result of the statistical comparison, the remote processing device is advantageously designed to send  an informative message to the user concerned, for example to invite the user to take a corrective procedure and/or upkeep and/or maintenance (Aberbache, Paragraph 0058), and since surveying multiple devices could reveal inherent flaws or likely error situations that could be provided to users to prevent future failures.
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akesato (JP 4271058 B2) in view of Bhogal (US 20160327281 A1).
Regarding claim 29, Akesato is silent on the food to be cooked being optically detected for at least a period of time between when the food is introduced into the cooking chamber and completion of the cooking process in the cooking chamber.
Regarding claim 30, Akesato is silent on the food to be cooked being optically detected by an optical sensor.
Bhogal teaches (Paragraph 0035) an oven that can record video of (optically detect) a foodstuff cooking within a cavity (cooking chamber). Bhogal further teaches (0059) an optical sensor records the video in the cooking cavity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akesato to incorporate the optical sensing method of Bhogal since both involve cooking appliances with cooking chambers, since optically detecting food is known in the art as shown by Bhogal, since the optical sensor of Bhogal can enable the user to share audio and video of the cooking session on a social networking system or any other suitable media sharing system which can additionally enable foodstuff analysis (Bhogal, Paragraph 0035), and since a networked camera could allow a user to remotely monitor a cooking process.
Response to Arguments
Applicant’s arguments with respect to the rejections of claim(s) 1-3 and 17-30 over Fink (US 20160081510 A1) have been considered and are persuasive. However, these arguments were made in view of an amendment. Therefore, a new grounds of rejection that does not rely on Fink has been made over Akesato (JP 4271058 B2) as shown above. Claims 1-3 and 17-30 remained rejected in view of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792